Luke, J.
1. Where one fraudulently intends to get possession of the money of another, and by false representations induces the owner to deliver the money to him for the purpose of being applied to the owner’s use, and then appropriates it in pursuance of the original fraudulent intent, he may be convicted of the offense of simple larceny. Martin v. State, 123 Ga. 478 (51 S. E. 334.)
2. The evidence in this case fully authorized the jury to find that the defendant, with a fraudulent intent and by false and fraudulent representations, induced a person to deliver to him money to be applied for the owner’s benefit, and that the money was not so applied but was appropriated by the defendant to his own use. The evidence clearly showed the defendant’s guilt; and no error of law appears which would authorize a reversal of the judgment denying his motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.